                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                    CIVIL ACTION NO. 3:18-CV-00280-FDW-DSC


 ELAINE ROSELL,                                  )
                                                 )
                    Plaintiff,                   )
                                                 )
 v.                                              )
                                                 )
 WORLEY CLAIMS SERVICES, LLC,                    )
                                                 )
                  Defendant.                     )



       THIS MATTER is before the Court on the “Motion for Admission Pro Hac Vice and

Affidavit [for Elizabeth Anderson Roussel”] (document # 17) filed November 28, 2018. For the

reasons set forth therein, the Motion will be granted


       All counsel are advised that local counsel must sign all documents submitted to the Court

and as such are accountable for the substance of such submissions under Rule 11 of the Federal

Rules of Civil Procedure.


       The Clerk is directed to send copies of this Order to counsel of record and to the Honorable

Frank D. Whitney.

                                            Signed: November 29, 2018
       SO ORDERED.
